Citation Nr: 1227171	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  10-02 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection residuals of laceration injury to the left hand.

2.  Entitlement to service connection right hand injury, status post animal scratch.

3.  Entitlement to service connection residuals of facial injury, status post animal scratch.

4.  Entitlement to service connection for residuals of a low back injury.

5.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from March 1996 to March 2000.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2012, the Veteran testified at a hearing before the Board.  The record was held open for 60 days in order to allow the Veteran time to submit additional evidence.  Later in June 2012, the Veteran submitted additional evidence in the form of a private chiropractor's statement.  The Veteran waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c).  Thus, the Board will consider such evidence in the adjudication of this appeal.

The decision below addresses the Veteran's claims of service connection for scarring involving the face and both hands.  The claims of service connection for a low back disability and migraine headaches are addressed in the remand that follows the Board's decision.



FINDINGS OF FACT

1.  The Veteran has scars of the left hand as a result of an in-service injury from a C-wire.

2.  The Veteran has scars of the right hand as a result of an in-service injury from cat scratches.

3.  The Veteran has scars of the face as a result of an in-service injury from cat scratches.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of laceration injury of the left hand, scars, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).
  
2.  The criteria for service connection for right hand scars, status post animal scratch, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3.  The criteria for service connection for residuals of facial injury, status post animal scratch, scars, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).

The Veteran states that his left hand was injured during service in October 1996 while he was stationed in Korea.  Specifically, he maintains that his left middle finger knuckle was cut by a C-wire and he required stitches.  With respect to his right hand and face, he states that he was scratched by a cat while performing animal control duties in 1999.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board notes that the Veteran service treatment records from his first 2 years of military service were apparently lost.  A "lost records physical" was conducted in October 1998.  There was no scarring noted on the fingers or hands.  They were considered clinically normal.  Nor did the Veteran report any injuries to the left hand.  He indicated that besides environmental allergies, he was in good health.

The service treatment records show that in April 1999, the Veteran sustained a 2 millimeter (mm) superficial scratch on the right hand in the web area between the 3rd and 4th digits.  There was no follow up treatment.  There were no problems noted with the cat, such as, rabies, and it was later released.  

Concerning his facial injuries, in January 2000, the Veteran received 2 superficial puncture wounds (claw wounds) to the right cheek when scratched by a stray cat.  The examiner provided a sketch depicting the location of the injury.  The cheek was cleaned with soap and water, and the Veteran was prescribed antibiotics.  He returned to normal duty the same day and there is no follow up treatment noted.  

After service, the Veteran underwent a VA examination in August 2011, and in regards to his complaints, the examiner reviewed the medical history and noted the history of 2 puncture wounds to the right cheek.  It was further noted that the Veteran stated that he received cuts all over his face and hands.  The examiner noted there was one facial scar just below the lower lip, measuring 0.1 centimeter (cm) by 0.5 cm.  

On the right hand there were 2 scars on the thumb joint that formed an "x"; measuring 0.9 x 1 cm and 0.5 x 0.1 cm.  On the second digit of the metacarpophalangeal (MCP) joint there was a  1.2 x 0.1 cm scar.  There was a C-shaped 2.4 x 0.1 cm scar on the second digit of the metacarpointerphalangeal (MIP) joint with a 0.3 x 0.1 cm scar on the third digit of the MCP joint.   

On the left hand there were two scars.  On the second digit of the MIP joint, the scar was 0.5 x 0.1 cm, and on the third digit there was a 1.6 cm x 0.1 cm scar on the MIP joint.  

The examiner was unable to visualize and the Veteran was unable to show him any of the 3 scars described in his service treatment records.  The Veteran did point out other scars that he claimed resulted from the attacks.  The examiner added that he could not resolve or state that the scars that the Veteran pointed out, were related to the inservice incidents without resorting to mere speculation.  

Irrespective of the examiner's speculation regarding whether the current scars to the hands and face are, in fact, a result of his inservice scratches, the Board has conceded that the Veteran is competent to report such injuries.  The Board also finds that the Veteran is credible, even though not all of the scratches/injuries are documented in the service treatment records.  It is not necessary that the Veteran have been treated for the currently described scars while in service or diagnosed with a laceration during service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (indicating that where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation - such as in the Veteran's service treatment records, does not preclude further evaluation as to the etiology of the claimed disorder).  

In Buchanan, the Federal Circuit Court explained that lay evidence is potentially competent to support the presence of a disability, including during service, even where not corroborated by contemporaneous medical evidence such as the service treatment records.  But the Federal Circuit Court went on to also hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  And the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Here, the Veteran suffered injuries/scratches during service and is currently shown to have scars of his right and left hands and face.  The Board cannot reasonably disassociate the current scars from the in-service injuries.  Thus, the evidence is in equipoise and service connection for scars of the face and right and left hands is granted.  


ORDER

Entitlement to service connection residuals of laceration injury to the left hand, scars, is granted.

Entitlement to service connection right hand scars, status post animal scratch, is granted.

Entitlement to service connection residuals of facial injury, status post animal scratch, scars, is granted.

REMAND

The Veteran claims that service connection is warranted for migraine headaches and a low back disability.  In written statements and testimony, he reported that while stationed in Saudi Arabia,  he jumped off a troop carrier and that he landed wrong causing pain to his back.  He stated that he was given Ibuprofen by a service doctor to relieve the pain. 

The Veteran also submitted a May 2012 chiropractor report.  This examiner indicated that magnetic resonance imaging (MRI) revealed a herniated disc at the L5/S1 level.  He further indicated that this condition can be related to the injury he sustained in service.  

Regarding his migraine headaches, the Veteran reported that while stationed in Saudi Arabia, he was rear ended while stopped at a traffic code point.  He related that the impact was severe enough to lift a security truck.  He stated that he hit his head on the door frame.  He stated that he was again treated with Motrin.  Since then, he has had headaches.  

The Veteran has not been afforded a VA examination of the claimed disabilities.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is competent to report the presence of headaches.  Further, his reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, supra.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, supra. 

The RO/AMC should also attempt to obtain the Veteran's complete treatment records from his private chiropractor, who indicated that he started treating the Veteran in June 2005.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment complete treatment records from P. Rosenthal, DC and from Shields MRI/St. Luke's Hospital, dated from June 2005 forward.  

2.   After completing the above development, schedule the Veteran for appropriate VA examination(s) for his low back and headaches.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner(s).  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

In regard to his low back pain, the examiner should identify all current low back disorders found to be present.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the incident when the Veteran jumped off a troop carrier and landed wrong causing pain to his back.

In regard to headaches, the examiner should identify all current headache disorders found to be present.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current headache disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the incident when the Veteran was rear-ended by another car while stopped at a traffic code point and hit his head on the door frame.  

The examiner(s) must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

3.  After the requested examination(s) has been completed, the report(s) should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report(s) is deficient in any manner, it should be returned to the examiner(s) for corrective action.

4.  Finally, re-adjudicate the issues on appeal.  If either of the benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


